UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                12/3/19
NATHANIEL ROBINSON, et al.,
            Plaintiffs,                              19-CV-1404 (AT) (BCM)
       -against-                                     ORDER
NEW YORK CITY TRANSIT
AUTHORITY, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       A status conference is scheduled before Judge Moses on January 8, 2020, at 10:00 a.m.

No later than January 3, 2020, the parties shall submit a joint status letter outlining the progress

of discovery to date, as well as any settlement efforts. If no discovery controversies exist at that

time, the parties may request that the conference be held telephonically.

Dated: New York, New York
       December 3, 2019
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
